                       Case 1:20-cv-08862-SHS Document 16 Filed 03/11/21 Page 1 of 1


 .• .
 . •.:
:•:•     KRONENBERG ER RO 5 EN FELD


            March 4, 2021


                                                                                                MEMO ENDORSED
            The Hon . Sidney H. Stein
            Un ited States District Judge
            United States District Court
            Southern District of New York
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl Street
            New York, NY 10007

            VIA ECF

            RE:       Bishop v. Automated Pet Care Products, LLC, Case No. 1 :20-cv-8862-SHS
                      Joint Motion to Adjourn March 11, 2021 Initial Conference

            Dear Judge Stein :

                    Cedric Bishop, on behalf of himself and all other persons similarly situated , ("Plaintiff') and
            Automated Pet Care Products, LLC ("Defendant") , by and through their undersigned counsel in
            the above-entitled matter (the "Action") , hereby respectfully request that the Initial Conference
            scheduled for March 11, 2021 at 2:30 p.m . be adjourned for sixty (60) days. Good cause exists
            for the requested adjournment as follows :

                    This is the second request to adjourn the Initial Conference. Plaintiff previously requested
            adjournment on December 23 , 2020, before Defendant had been served or appeared . (Doc No,
            1.) Defendant only appeared in the Action on February 19, 2021, when it filed its Motion to
            Dismiss the Complaint. (Doc No, 11.) On March 3, 2021 , Plaintiff filed his First Amended
            Complaint pursuant to Federal Rule of Civil Procedure 15<a}O}<B}. (Doc No. 14.) Defendant
            anticipates filing an additional motion to dismiss. As such, the Action is still in the pleadings phase
            and will likely remain there for the immediate future. For this reason, the parties believe it would
            be premature to hold the Initial Conference as scheduled on March 11 , 2021 and request
            additional time.

                   Accordingly, the parties jointly and respectfully request that the March 11 , 2021 Initial
            Conference be adjourned for sixty (60) days , or such other period as the Court deems fit.

            Respectfully Submitted ,

            GOTTLIEB & ASSOCIATES                                                KRONENBERGER ROSENFELD, LLP

                         Isl Jeffrey M. Gottlieb                                               Isl Karl S . Kronenberger
                          Jeffrey M . Gottlieb                                                 Karl S. Kronenberger

            Counsel for Plaintiff Cedric Bishop                                  Counsel for Defendant Automated Pet
                                                                                 Care Products, LLC
             The conference is adjourned to June 10,
             2021, at 10:00 a.m.
                                                                                      SO ORDE      D:
             Dated: New York, New York
                    March 11, 2021
www.krinternetlaw.com
150 Post Street, Suite 520 San Francisco, CA 94108 I Phone: 415-955-1155 I Fax: 415-955-1158
